09-2048-ag
         Weng v. U.S. DOJ
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A094 923 040
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27 th day of April, two thousand ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                REENA RAGGI,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _______________________________________
12
13       CAI WENG,
14                          Petitioner,
15
16                           v.                                 09-2048-ag
17                                                              NAC
18       U.S. DEPARTMENT OF JUSTICE,
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL, AND IMMIGRATION AND
21       NATURALIZATION SERVICE,
22                Respondents.
23       ______________________________________
24
25       FOR PETITIONER:                   Cai Weng, pro se, Bellmore, New
26                                         York.
27
28       FOR RESPONDENTS:                  Tony West, Assistant Attorney
29                                         General, Civil Division; Ada E.
30                                         Bosque, Senior Litigation Counsel,
31                                         Office of Immigration Litigation,
1                           Civil Division; Theo Nickerson,
2                           Trial Attorney, Office of
3                           Immigration Litigation, Civil
4                           Division, United States Department
5                           of Justice, Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Cai Weng, a native and citizen of the

12   People’s Republic of China, seeks review of an April 20,

13   2009, order of the BIA affirming the September 27, 2007,

14   decision of Immigration Judge (“IJ”) Sandy Hom denying his

15   application for asylum, withholding of removal, and relief

16   under the Convention Against Torture (“CAT”).    In re Cai

17   Weng, No. A094 923 040 (B.I.A. Apr. 20, 2009), aff’g No.

18   A094 923 040 (Immig. Ct. N.Y. City Sept. 27, 2007).     We

19   assume the parties’ familiarity with the underlying facts

20   and procedural history in this case.

21       Under the circumstances of this case, we review the

22   decision of the IJ as supplemented by the BIA.    See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

24   applicable standards of review are well-established.

25   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);

26   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

                                  2
1        The IJ found that Weng was not credible.     The BIA

2    dismissed Weng’s appeal, affirming the IJ’s credibility

3    determination.   However, even construing his pro se aguments

4    broadly, Steevenez v. Gonzales, 476 F.3d 114, 118 (2d Cir.

5    2007), Weng does not mention, much less challenge, the IJ’s

6    adverse credibility determination.   Accordingly, Weng has

7    waived any such argument.   See Yueqing Zhang v. Gonzales,

8    426 F.3d 540, 545 n.7 (2d Cir. 2005).     Because the only

9    evidence that Weng would be persecuted or tortured depended

10   on his credibility, his failure to challenge that finding is

11   dispositive of his petition for review.     See Paul v.

12   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

13   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any pending motion

16   for a stay of removal in this petition is DISMISSED as moot.

17   Any pending request for oral argument in this petition is

18   DENIED in accordance with Federal Rule of Appellate

19   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).
20
21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23
24
25




                                   3